17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 1 of 56




Lewis N. Stoddard, Bar Number 60723896
HALLIDAY, WATKINS & MANN, P.C.
Attorneys for U.S. Bank Trust National
Association as Trustee of the Tiki Series III
Trust
376 East 400 South, Suite 300
Salt Lake City, UT 84111
Telephone: 801-355-2886
Fax: 801-328-9714
Email: lewis@hwmlawfirm.com
File No: 51603

                           UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MONTANA

In re:                                                 Bankruptcy Case No. 17-60270 BPH

KEENAN P. ZENTZ AND HEIDI L. ZENTZ                                  Chapter 13

                Debtors.


MOTION FOR COURT APPROVAL OF MODIFICATION TO HOME MORTGAGE
LOAN AS TO U.S. BANK TRUST NATIONAL ASSOCIATION AS TRUSTEE OF THE
                        TIKI SERIES III TRUST

         U.S. Bank Trust National Association as Trustee of the Tiki Series III Trust, hereinaf ter
referred to as (“Secured Creditor”), hereby moves the Court pursuant for an order approving a
modification of the Debtors’ home mortgage loan with respect to the following described real
property (the "property") located in Custer County, State of Montana:
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 2 of 56




       THE WESTERLY 75 FEET OF LOT 1 IN BLOCK 25 OF SNYDER ADDITION TO THE TOWN, NOW CITY
       OF MILES CITY, CUSTER COUNTY, MONTANA, ACCORDING TO THE OFFICIAL PLAT AND SURVEY
       OF SAID ADDITION NOW ON FILE AND OF RECORD IN THE OFFICE OF THE COUNTY CLERK AND
       RECORDER IN AND FOR CUSTER COUNTY, MONTANA; AND THE WESTERLY 75 FEE T OF THE
       ACCRETION OR ADDITION TO SAID LOT 1 IN BLOCK 25 OF SNYDER ADDITION, ACCORDING TO
       THE OFFICIAL PLAT AND SURVEY OF SNYDER ADDITION ACCRETION IN BLOCKS 25, 26, 28 AND
       UNPLATTED BLOCK, FLIED FOR RECORD AS DOCUMENT NO. 193652 IN E NVELOPE NO. 22 OF
       THE PLAT CABINET IN THE OFFICE OF THE COUNTY CLERK AND RECORDER IN AND FOR CUSTER
       COUNTY, MONTANA. AND THAT PORTION OF LOT 1 IN BLOCK 25 OF SNYDER ADDITION TO
       THE TOWN, NOW CITY OF MILES CITY, CUSTER COUNTY, MONTANA AND THE ACCRE TION OR
       ADDITION THERETO, DESCRIBED AS FOLLOWS: COMMENCING AT A POINT 75 FEET EAST OF THE
       NORTHWEST CORNER OF SAID LOT 1, AND RUNNING THENCE SOUTH 160 FEET; THE NCE E AST
       10 FEET; THENCE NORTH 160 FEET; THENCE WEST 10 FEET TO THE POINT OF BE GINNING, ALL
       ACCORDING TO THE PLAT AND SURVEY THEREOF ON FILE AND OF RECORD IN THE OFFICE OF
       THE COUNTY CLERK AND RECORDER IN AND FOR CUSTER COUNTY, MONTANA;

       Commonly known as 1502 Tompy Street, Miles City, MT 59301.

This Motion is made and based on an amalgamation of the instant pleadings and exhibits and all
other pleadings, statements and schedules on file herein.


                                POINTS AND AUTHORITIES
       1. That on or about October 27, 2015, Debtors executed a Note in the principal amount of
$195,100.00 (“Note”), along with a Deed of Trust, originally in favor of Mortgage Electronic
Registration Systems, Inc. as nominee for Nationstar Mortgage LLC, its successors and assigns,
which granted a security interest in the real property, located at 1502 Tompy Street, Miles City ,
MT 59301. Copies of the Note and Deed of Trust are attached hereto as Exhibit “A”.
       2. The Note and beneficial interest in the Deed of Trust was subsequently transferred
from Mortgage Electronic Registration Systems, Inc. as nominee for Nationstar Mortgage LLC
and its successors and assigns to Nationstar Mortgage LLC by an Assignment of Deed of Trust
recorded with the Custer County Recorder on August 24, 2017, Entry Number 168705; then
from Nationstar Mortgage LLC to US Bank Trust N.A., as Trustee of the Bungalow Series III
Trust by an Assignment of Deed of Trust recorded with the Custer County Recorder on Octo ber
31, 2018, Entry Number 171405; then from US Bank Trust N.A., as Trustee of the Bungalow
Series III Trust to U.S. Bank Trust National Association as Trustee of the Tiki Series III Trust by
an Assignment of Deed of Trust recorded with the Custer County Recorder on December 6,
2018, Entry Number 171570. Copies of the Assignments are attached hereto as Exhibit “B”.
       3. Under the terms of the original promissory note, the Debtor was obligated to make
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 3 of 56




payments under a fixed rate basis at the rate of 4.500% with monthly principal and interest
payments in the amount of $988.54.
       4. Debtors filed their voluntary Chapter 13 petition on March 31, 2017.
       5. The parties have since entered into negotiations for modification of the subject
mortgage loan based upon the Debtors’ representations of financial hardships in making
payments required under the note. On or about August 20, 2019, the parties executed an
agreement and modification to the Note. A copy of said agreement is attached hereto as Exhibit
“C”.
       6. Under the terms of the loan modification, the interest rate terms were changed to
6.000% with monthly principal and interest payments in the amount of $1,147.63 beginning with
the August 1, 2019 payment. The parties believe that the loan modification agreement is in th e
best interest of all involved.
       7. Secured Creditor now seeks Court approval of the loan modification and the
subsequent change in the Debtors’ finances.
       WHEREFORE, Secured Creditor respectfully requests:
       1. That the Court approve the terms of the modification to the Promissory Note
dated October 27, 2015;
       2. Award all other remedies that the Court may find reasonable and
just. DATED this 17th day of July 2020.
                                                     /s/ Lewis N. Stoddard
                                                    Lewis N. Stoddard
                                                    Attorney for Secured Creditor
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 4 of 56




                       NOTICE OF OPPORTUNITY TO RESPOND
                            AND REQUEST A HEARING

If you object to the motion, you must file a written responsive pleading and request a
hearing within fourteen (14) days of the date of the motion. The objecting party shall
schedule the hearing and shall include in the caption of the responsive pleading in bold an d
conspicuous print the date, time and location of the hearing by inserting in the cap tio n th e
following:

                             NOTICE OF HEARING
                             Date:
                             Time:
                             Location:

       This contested matter shall be scheduled for hearing by the responding party f o r th e
next hearing date scheduled in the division within which the case is filed. The date, time and
location of the hearing can be obtained from the Clerk of Court or from the Court’s web site
at www.mtb.uscourt.gov. and shall be set forth in the response.

        If you fail to file a written response to the above Motion for Court Approval of
Modification to Home Mortgage Loan with the particularity required by Mont. LBR 4001-
1(c), and request a hearing, within fourteen (14) days of the date of this Notice, with serv ice
on the undersigned and all parties entitled to service under all applicable rules, then your
failure to respond or to request a hearing will be deemed an admission that the mo tio n f o r
relief should be granted without further notice or hearing.

       DATED this 17th day of July 2020.
                                                    /s/ Lewis N. Stoddard
                                                   Lewis N. Stoddard
                                                   Attorney for Secured Creditor
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 5 of 56




                                 CERTIFICATE OF SERVICE

        I, the undersigned, do hereby certify under penalty of perjury that on the 17th day o f
July 2020, a copy of the foregoing Motion for Court Approval of Modification to Home
Mortgage Loan and Notice of Opportunity to Respond was served by electronic means
pursu an t to LBR 9013-1(d)(2) on the parties noted in the Court’s ECF transmission facilities
and/or by mail on the following parties:

       Keenan P. Zentz and Heidi L. Zentz
       1502 Tompy St.
       Miles City, MT 59301
       Debtors
       Via U.S. Mail

       Juliane E. Lore
       3201 Hesper Rd., Ste. 5
       Billings, MT 59102
       Debtors Attorney
       Via ECF

       Robert G. Drummond
       PO Box 1829
       Great Falls, MT 59403
       Chapter 13 Trustee
       Via ECF

       United States Trustee
       720 Park Blvd, Ste 220
       Boise, ID 83712
       Via ECF
                                             /s/ Lewis N. Stoddard
                                            Lewis N. Stoddard
                                            Attorney for Secured Creditor
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 6 of 56




                        EXHIBIT “A”
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 7 of 56




                                NOTE
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 8 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 9 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 10 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 11 of 56




                    DEED OF TRUST
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 12 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 13 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 14 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 15 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 16 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 17 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 18 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 19 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 20 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 21 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 22 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 23 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 24 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 25 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 26 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 27 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 28 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 29 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 30 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 31 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 32 of 56




                         EXHIBIT “B”
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 33 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 34 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 35 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 36 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 37 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 38 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 39 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 40 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 41 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 42 of 56




                        EXHIBIT “C”
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 43 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 44 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 45 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 46 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 47 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 48 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 49 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 50 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 51 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 52 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 53 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 54 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 55 of 56
17-60270-BPH Doc#: 122 Filed: 07/17/20 Entered: 07/17/20 17:03:40 Page 56 of 56
